DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 4, 6-8, 11, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being obvious in view of Sugiyama et al. (US 2020/0217901 – hereinafter “Sugiyama”) and Plett (US 7,315,789).

Per claim 1, Sugiyama teaches a method for tracking a battery cell in a device having one or more sensors and a controller with a processor and tangible, non-transitory memory, the battery cell having an anode and a cathode, the method comprising:
obtaining respective sensor data relative to the anode and the cathode, via the one or more sensors; determining an anode capacity and a predicted cathode capacity based on the respective sensor data, via the controller (Respective sensor data relative to an anode and a cathode of a battery is obtained and used to determine an anode capacity and a cathode capacity (Figs. 1-2 and 15; ¶39-40)), 
generating an updated set of variables based in part on the anode capacity and the cathode capacity (A parameter estimator 103 is configured to estimate state parameters of the battery every unit time.  An updated set of state parameters may include the anode capacity, the cathode capacity, an anode SOC generated from the anode capacity, and a cathode SOC generated from the cathode capacity (¶38 and 52-53)); and
controlling operation of the battery cell based in part on the updated set of variables the controller (Charging and discharging of the battery is controlled based on the estimated state parameters of the battery, such as the anode capacity, the cathode capacity, the anode SOC, and the cathode SOC (¶110-112 and 117-118)).

	However, Sugiyama does not explicitly teach the method wherein an updated set of variables and updated respective variance values are generated based in part on a predicted anode capacity, a predicted cathode capacity and a measured equilibrium voltage, via a selectively executed Kalman filter module, the updated set of variables including an updated anode capacity and an updated cathode capacity.
	In contrast, Plett teaches a method for battery parameter estimation wherein an updated battery capacity and updated uncertainty are obtained from a predicted battery capacity, predicted uncertainty, and a measured voltage, via Kalman filtering (Abstract; col. 2, lines 6-15, claims 1 and 11).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Sugiyama such that an updated set of variables and updated respective variance values are obtained for each of the anode capacity, cathode capacity, and derived anode SOC and cathode SOC, via Kalman filtering.  One of ordinary skill would make such a modification for the purpose of obtaining estimated battery state parameter values that are continuously corrected (Plett; col. 2, lines 6-15).

Per claim 2, Sugiyama in view of Plett teaches the method of claim 1, further comprising: determining an integrated current value based on Coulomb counting and the respective sensor data, via the controller; determining a predicted anode state of charge and a predicted cathode state of charge based at least partially on the predicted anode capacity, the predicted cathode capacity and the integrated current value, via the controller; and including in the updated set of variables an updated anode state of charge and an updated cathode state of charge (The anode SOC and cathode SOC are determined based on a battery charge amount and respective anode and cathode capacity values (Sugiyama; ¶52-53)).

Per claim 4, Sugiyama in view of Plett teaches the method of claim 1, wherein controlling operation of the battery cell includes: resting the battery cell for a predefined time when at least one of the updated set of variables is outside a predefined range (When the anode SOC or cathode SOC exceeds a limit, current through the battery is shut down (Sugiyama; ¶118)).

Per claim 6, Sugiyama in view of Plett teaches the method of claim 1, further comprising: determining an updated full cell capacity for the battery cell and an associated uncertainty, via the controller, based in part on the updated set of variables and the updated respective variance values (The capacity of the battery is determined from charge amount limits, which depend on the anode capacity and the cathode capacity (Sugiyama; ¶59-60)).
Per claim 7, Sugiyama in view of Plett teaches the method of claim 1, further comprising: determining an updated open circuit voltage for the battery cell and an associated uncertainty, via the controller, based in part on the updated set of variables and the updated respective variance values (The OCV of the battery is determined based on the anode SOC and the cathode SOC (¶54)).
Per claim 8, Sugiyama in view of Plett teaches the method of claim 1, further comprising: determining an updated anode capacity degradation rate and an updated cathode capacity degradation rate and respective associated uncertainties, via the controller, based in part on the updated set of variables and the updated respective variance values (An anode deterioration rate and a cathode deterioration rate are determined based on the anode SOC and the cathode SOC, respectively (¶66-67)).

Per claim 11, Sugiyama teaches a device comprising:
a battery cell with an anode and a cathode; one or more sensors configured to obtain respective sensor data relative to the anode and the cathode; a controller in communication with the one or more sensors, wherein the controller includes a processor and tangible, non-transitory memory on which instructions are recorded, execution of the instructions by the processor causing the controller to:
obtain respective sensor data relative to the anode and the cathode, via the one or more sensors (Respective sensor data relative to an anode and a cathode of a battery is obtained and used to determine an anode capacity and a cathode capacity (Figs. 1-2 and 15; ¶39-40));
generate an updated set of variables and based in part on the anode capacity and the cathode capacity (A parameter estimator 103 is configured to estimate state parameters of the battery every unit time.  An updated set of state parameters may include the anode capacity, the cathode capacity, an anode SOC generated from the anode capacity, and a cathode SOC generated from the cathode capacity (¶38 and 52-53)); and
control operation of the battery cell based in part on the updated set of variables via the controller (Charging and discharging of the battery is controlled based on the estimated state parameters of the battery, such as the anode capacity, the cathode capacity, the anode SOC, and the cathode SOC (¶110-112 and 117-118)).
	However, Sugiyama does not explicitly teach the device wherein an updated set of variables and updated respective variance values are generated based in part on a predicted anode capacity, a predicted cathode capacity and a measured equilibrium voltage, via a selectively executed Kalman filter module, the updated set of variables including an updated anode capacity and an updated cathode capacity.
	In contrast, Plett teaches an apparatus for battery parameter estimation wherein an updated battery capacity and updated uncertainty are obtained from a predicted battery capacity, predicted uncertainty, and a measured voltage, via Kalman filtering (Abstract; col. 2, lines 17-29, claims 1 and 11).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Sugiyama such that an updated set of variables and updated respective variance values are obtained for each of the anode capacity, cathode capacity, and derived anode SOC and cathode SOC, via Kalman filtering.  One of ordinary skill would make such a modification for the purpose of obtaining estimated battery state parameter values that are continuously corrected (Plett; col. 2, lines 17-29).

Per claim 14, Sugiyama in view of Plett teaches the device of claim 11, wherein controlling operation of the battery cell includes: resting the battery cell for a predefined time when at least one of the updated set of variables is outside a predefined range (When the anode SOC or cathode SOC exceeds a limit, current through the battery is shut down (Sugiyama; ¶118)).

Per claim 16, Sugiyama in view of Plett teaches the device of claim 11, wherein the controller is configured to: determine an updated full cell capacity for the battery cell and an associated uncertainty, via the controller, based in part on the updated set of variables and the updated respective variance values; and determine an updated open circuit voltage for the battery cell and an associated uncertainty, via the controller, based in part on the updated set of variables and the updated respective variance values (The capacity of the battery is determined from charge amount limits, which depend on the anode capacity and the cathode capacity (Sugiyama; ¶59-60).  The OCV of the battery is determined based on the anode SOC and the cathode SOC (¶54)).

Per claim 17, Sugiyama in view of Plett teaches the device of claim 11, wherein the controller is configured to: determine an integrated current value based on Coulomb counting and the respective sensor data, via the controller; determine a predicted anode state of charge and a predicted cathode state of charge based at least partially on the predicted anode capacity, the predicted cathode capacity and the integrated current value, via the controller; and wherein the updated set of variables includes an updated anode state of charge and an updated cathode state of charge (The anode SOC and cathode SOC are determined based on a battery charge amount and respective anode and cathode capacity values (Sugiyama; ¶52-53)).

Per claim 18, Sugiyama in view of Plett teaches the device of claim 11, wherein the controller is configured to: determine an updated anode capacity degradation rate and an updated cathode capacity degradation rate and respective associated uncertainties, via the controller, based in part on the updated set of variables and the updated respective variance values (An anode deterioration rate and a cathode deterioration rate are determined based on the anode SOC and the cathode SOC, respectively (¶66-67)).

Per claim 20, Sugiyama in view of Plett teaches the device of claim 11, wherein the one or more sensors include: a voltage sensor (Fig. 15; voltage measurer 450; ¶114) configured to generate a voltage signal representative of a voltage between the anode and the cathode during an equilibrium condition; a current sensor (Fig. 15; current measurer 440; ¶113) configured to generate a current signal representative of a current associated with the battery cell; and a temperature sensor (Fig. 15; temperature measurer 420; ¶115) configured to generate respective temperature signals associated with the anode and the cathode.


5.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being obvious in view of Sugiyama and Plett, in further view of Koike et al. (US 5,730,243 – hereinafter “Koike”).

Per claim 3, Sugiyama in view of Plett teaches the method of claim 1, wherein: the controller is configured to obtain the measured equilibrium voltage based on at least one of a battery state estimator module and the respective sensor data (A voltage measurer 450 is provided (Sugiyama; ¶114)).  However, Sugiyama in view of Plett does not explicitly teach the method wherein controlling operation of the battery cell includes transmitting a message when at least one of the updated set of variables is outside a predefined range.
In contrast, Koike teaches a battery system wherein a battery capacity is determined based on an equilibrium voltage and, if the battery capacity is determined to be low, an alert is sent (col. 20, lines 36-44 and col. 21, lines 5-26).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Sugiyama in view of Plett such that a message is transmitted when at least one of the updated set of variables is outside a predefined range.  One of ordinary skill would make such a modification for the purpose of indicating that a battery state is insufficient (Koike; col. 21, lines 5-26).

Per claim 13, Sugiyama in view of Plett teaches the device of claim 11, wherein: the controller is configured to obtain the measured equilibrium voltage based on at least one of a battery state estimator module and the respective sensor data (A voltage measurer 450 is provided (Sugiyama; ¶114)).  However, Sugiyama in view of Plett does not explicitly teach the device wherein controlling operation of the battery cell includes transmitting a message when at least one of the updated set of variables is outside a predefined range.
In contrast, Koike teaches a battery system wherein a battery capacity is determined based on an equilibrium voltage and, if the battery capacity is determined to be low, an alert is sent (col. 20, lines 36-44 and col. 21, lines 5-26).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Sugiyama in view of Plett such that a message is transmitted when at least one of the updated set of variables is outside a predefined range.  One of ordinary skill would make such a modification for the purpose of indicating that a battery state is insufficient (Koike; col. 21, lines 5-26).


6.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being obvious in view of Sugiyama and Plett, in further view of Tenmyo et al. (US 2016/0327613 – hereinafter “Tenmyo”).

Per claim 5, Sugiyama in view of Plett does not explicitly teach the method of claim 1, wherein controlling operation of the battery cell includes: charging or discharging the battery cell when at least one of the updated set of variables is outside a predefined range and determining an updated charge capacity.
In contrast, Tenmyo teaches a battery state estimating device wherein, if an SOC of a battery is less than a threshold, the battery is charged and an updated charge capacity is determined (¶65).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Sugiyama in view of Plett such that the battery is charged or discharged when at least one of the updated set of variables is outside a predefined range and an updated charge capacity is determined.  One of ordinary skill would make such a modification for the purpose of charging a battery when the SOC is determined to be low (Tenmyo; ¶65).

Per claim 15, Sugiyama in view of Plett does not explicitly teach the device of claim 11, wherein controlling operation of the battery cell includes: charging or discharging the battery cell when at least one of the updated set of variables is outside a predefined range and determining an updated charge capacity.
In contrast, Tenmyo teaches a battery state estimating device wherein, if an SOC of a battery is less than a threshold, the battery is charged and an updated charge capacity is determined (¶65).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Sugiyama in view of Plett such that the battery is charged or discharged when at least one of the updated set of variables is outside a predefined range and an updated charge capacity is determined.  One of ordinary skill would make such a modification for the purpose of charging a battery when the SOC is determined to be low (Tenmyo; ¶65).


7.	Claim 9 is rejected under 35 U.S.C. 103 as being obvious in view of Sugiyama and Plett, in further view of Marple et al. (US 2012/0251860 – hereinafter “Marple”).

Per claim 9, Sugiyama in view of Plett does not explicitly teach the method of claim 1, further comprising: determining an updated negative to positive ratio of electrochemical capacity and an associated uncertainty, via the controller, based in part on the updated set of variables and the updated respective variance values.
In contrast, Marple teaches a battery system and states that an anode to cathode ratio can be used to determine battery performance (¶133).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Sugiyama in view of Plett such that an updated negative to positive ratio of electrochemical capacity and an associated uncertainty are determined based in part on the updated set of variables and the updated respective variance values.  One of ordinary skill would make such a modification for the purpose of determining battery performance (Marple; ¶133).


8.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious in view of Sugiyama and Plett, in further view of Rahaman et al. (US 2012/0316814 – hereinafter “Rahaman”).

Per claim 10, Sugiyama in view of Plett does not explicitly teach the method of claim 1, further comprising: determining an updated remaining active lithium factor and an associated uncertainty, via the controller, based in part on the updated set of variables and the updated respective variance values.
In contrast, Rahaman teaches a system for determining the state of health of a battery and states that a state of charge of a battery is linearly related to a Li-ion active battery material value, which is used to determine the state of health of the battery (¶43).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Sugiyama in view of Plett such that an updated remaining active lithium factor and an associated uncertainty are determined based in part on the updated set of variables and the updated respective variance values.  One of ordinary skill would make such a modification for the purpose of determining a state of health of the battery (Rahaman; ¶43).


9.	Claim 12 is rejected under 35 U.S.C. 103 as being obvious in view of Sugiyama and Plett, in further view of Choi et al. (US 2018/0120361 – hereinafter “Choi”).

Per claim 12, Sugiyama in view of Plett does not explicitly teach the device of claim 11, wherein the battery cell is part of a battery pack, and wherein: controlling operation of the battery cell includes derating a power rating of the battery pack.
In contrast, Choi teaches a method for preventing a battery overcharge and overdischarge wherein a use range of a battery is determined from a derating table that is based on a measured an SOC value (¶8-9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Sugiyama in view of Plett such that the controlling operation of the battery cell includes derating a power rating of the battery pack.  One of ordinary skill would make such a modification for the purpose of increasing the efficiency of the battery (Choi; ¶8).


10.	Claim 19 is rejected under 35 U.S.C. 103 as being obvious in view of Sugiyama and Plett, in view of Marple, in further view of Rahaman.

Per claim 19, Sugiyama in view of Plett does not explicitly teach the device of claim 11, further comprising: determining an updated negative to positive ratio of electrochemical capacity and an associated uncertainty, via the controller, based in part on the updated set of variables and the updated respective variance values.
In contrast, Marple teaches a battery system and states that an anode to cathode ratio can be used to determine battery performance (¶133).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Sugiyama in view of Plett such that an updated negative to positive ratio of electrochemical capacity and an associated uncertainty are determined based in part on the updated set of variables and the updated respective variance values.  One of ordinary skill would make such a modification for the purpose of determining battery performance (Marple; ¶133).

Furthermore, Sugiyama in view of Plett in further view of Marple does not explicitly teach the device further comprising: determining an updated remaining active lithium factor and an associated uncertainty, via the controller, based in part on the updated set of variables and the updated respective variance values.
In contrast, Rahaman teaches a system for determining the state of health of a battery and states that a state of charge of a battery is linearly related to a Li-ion active battery material value, which is used to determine the state of health of the battery (¶43).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Sugiyama in view of Plett in further view of Marple such that an updated remaining active lithium factor and an associated uncertainty are determined based in part on the updated set of variables and the updated respective variance values.  One of ordinary skill would make such a modification for the purpose of determining a state of health of the battery (Rahaman; ¶43).




Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852